Beck, J.
1. Where it was sought to prove by a witness for the State that the defendant, had made a confession, and the witness referred to testified that the confession was made freely and voluntarily, not under the influence of any threat or promise, under the rule of law that confessions are to be passed upon by the jui'y in all respects the court did not err in admitting the evidence of confession, over objection made by counsel for the defendant on the ground that “the statement was made by the defendant after he had been run down by a posse and caught by dogs, and that he was in the possession of the coroner.” Price v. State, 114 Ga. 855 (40 S. E. 1015); Holsenbake v. State, 45 Ga. 43.
2. Failure of the court to charge the jury on the law of confessions is not ground for a new trial, where there was no written request for a charge on that subject.
3. There was ample evidence to support the verdict.

Judgment affirmpd.


All the Justices concur.